COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Jeffrey A. Benson, Clifford M. Brake, Jr., Robert Cronin, Brian L.
                         Elliot, Stephen O'Connor, Sixmund Pelekamoyo and Kim Zamora v. T
                         H Hill Associates, Inc.

Appellate case number:   01-13-00402-CV

Trial court case number: 2012-75246

Trial court:             152nd District Court of Harris County

       The Court GRANTS Appellants’ Motion to Review Subsequent Order of Trial Court, as
permitted by Texas Rule of Appellate Procedure 29.6. Any supplemental records related to the
subsequent order must be filed in this Court within 10 days of the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually    Acting for the Court


Date: June 28, 2013